WISS, Judge, joined by SULLIVAN, Chief Judge
(concurring in the result):
On appellant’s petition for review, this Court specified the following issue:
*343WHETHER WAIVER OF AN ADMINISTRATIVE DISCHARGE BOARD IS A PROPER CONDITION OF A PRETRIAL AGREEMENT.
Now, on fuller consideration, I would hold that it is not and that, accordingly, that element of the pretrial agreement in this case must be stricken. However, in light of appellant’s candid admission that his decision to plead guilty was unaffected by this provision, Final Brief at 5, the decision below may be affirmed, so I concur in the result reached by the majority.
The lead opinion of Judge Fletcher in United States v. Dawson, 10 MJ 142, 149 (CMA 1981), reflects several principles that, during the first three decades of this Court’s precedent, marked the Court’s view of the appropriate role and scope of pretrial agreements:
This Court has taken the longstanding position of refusing to encourage expansive pretrial agreement provision-making by military authorities. See United States v. Partin, 7 MJ 409, 411 n.3 (CMA 1979); United States v. Holland, 1 MJ 58 (CMA 1975). This is because of the sensitive position of plea negotiations in our criminal justice system. See Note, The Unconstitutionality of Plea Bargaining, 83 Harv.L.Rev. 1387 (1970). Military authorities have long been on notice that this Court will carefully scrutinize plea bargain agreements and their operation. See United States v. Welker, 8 USCMA 647, 25 CMR 151 (1958); United States v. Allen, 8 USCMA 504, 25 CMR 8 (1957). In fact, this Court has said that the pretrial agreement should be limited to bargaining for charges, sentence and pleas. See United States v. Cummings, 17 USCMA 376, 38 CMR 174 (1968); see also United States v. Brady, 17 USCMA 614, 38 CMR 412 (1968); United States v. Pratt, 17 USCMA 464, 467, 38 CMR 262, 265 (1968); Fed. R.Crim.P. 11(c)(1).
In the decade since Dawson—and certainly since the cases cited therein as precedent, like Holland—this Court has expanded somewhat the permissible scope of pretrial agreements beyond “charges, sentence and pleas.” The Court has done so, at least, when it is clear that the accused originated the provision then under question.1
For instance, in United States v. Jones, 23 MJ 305 (CMA 1987), the accused had initiated a pretrial agreement, one provision of which waived any pretrial “motions contesting the legality of any search and seizure” or validity of “out-of-court identifications.” Id. at 306. In upholding the provision, the Court noted that the accused had freely initiated the agreement containing the provision and that no official in the prosecutorial arena (including the staff judge advocate or convening authority) ever had used its substantial leverage to urge inclusion of such a provision. Instead, the Court observed:
What we are left with, then, is a defense judgment that its proposal was in the best interests of the accused and a well-orchestrated effort to achieve a successful outcome. Neither the judgment nor the elected tactical approach violates any public norm____
23 MJ at 307 (footnote omitted).
Similarly, in United States v. Gibson, 29 MJ 379(CMA), cert. denied, 496 U.S. 907, 110 S.Ct. 2591, 110 L.Ed.2d 272 (1990), the challenged provision promised that the accused would “waive any and all evidentiary objections based on the Military Rules of Evidence to any pretrial statements made by my children, [his son and daughter].” Id. at 380. Citing Jones, the Court held that the provision “was neither invalid nor substantially prejudicial to appellant’s rights.” Id. at 380. The wrinkle in Gibson was that the accused pleaded guilty to some ehargés but not guilty to others—and the pretrial agreement provision waived his right to object to particular evidence even *344on the contested charges. Writing for himself and Judge Cox, then-Judge Sullivan stated:
Despite this distinction, review of the decision in Jones still suggests the standard by which the lawfulness of this provision can be measured. There, a majority of the Court held that an otherwise valid guilty plea will rarely, if ever, be invalidated on the basis of plea-agreement provisions proposed by the defense. United States v. DeYoung, 29 MJ 78, 81 (CMA 1989); United States v. Zelenski, 24 MJ 1 (CMA 1987). The rationale for this holding is that, absent government overreaching, it may be presumed that an accused and his counsel know what is fair to him and in “his best interest.” United States v. Jones, supra at 308.
29 MJ at 382.
This approach to pretrial agreements—as well as the general proscription, however, that, in any event, “the agreement cannot transform the trial into an empty ritual,” United States v. Allen, 8 USCMA 504, 507, 25 CMR 8, 11 (1957)—is reflected in RCM 705(c), Manual for Courts-Martial, United States, 1984.
RCM 705(c)(1), for instance, notes that a provision in a pretrial agreement will not be valid “if the accused did not freely and voluntarily agree to it” or
if it deprives the accused of: the right to counsel; the right to due process; the right to challenge the jurisdiction of the court-martial; the right to a speedy trial; the right to complete sentencing proceedings; the complete and effective exercise of posttrial and appellate rights.
By contrast, RCM 705(c)(2) sets out several provisions that are permissible, if they are proposed by the accused. They include:
(A) A promise to enter into a stipulation of fact concerning offenses to which a plea of guilty or as to which a confessional stipulation will be entered;
(B) A promise to testify as a witness in the trial of another person;
(C) A promise to provide restitution;
(D) A promise to conform the accused’s conduct to certain conditions of probation before action by the convening authority as well as during any period of suspension of the sentence, ...; and
(E) A promise to waive procedural requirements such as the Article 32 investigation, the right to trial by court-martial composed of members or the right to request trial by military judge alone, or the opportunity to obtain the personal appearance of witnesses at sentencing proceedings.
The Drafters’ Analysis explains the rationale:
Since the accused may waive many matters other than jurisdiction, in some cases by failure to object or raise a matter {see RCM 905(e); Mil.R.Evid. 103(a)), or by a plea of guilty {see RCM 910(j) and Analysis), there is no reason why the accused should not be able to seek a more favorable agreement by agreeing to waive such matters as part of a pretrial agreement.
Manual, supra at A21-35 (Change 4).
This brief survey of decisions of this Court and RCM 705(c) reveals that the pretrial-agreement provisions that are permitted all have one thing in common (other than that they originated with the accused so that there was no government overreaching): They all involve some aspect of the military justice system and criminal proceedings. None involves the accused giving up an important benefit or waiving an important right in an arena that is distinct from criminal proceedings.
The case at bar does. The case at bar seeks to tie an umbilical cord between the criminal proceedings that emanated from the accused’s misconduct and administrative proceedings that may emanate from that misconduct. Specifically, it seeks to use these criminal proceedings as a vehicle for the accused’s waiving his right to due process at a possible future administrative proceeding. That is not an appropriate purpose of pretrial agreements.
*345A pretrial agreement is a creature of a criminal justice system. Most typically, it is a vehicle by which an accused agrees to make the prosecution’s case against him easier in some substantial respect in return for some hedge in how severely he will be punished if convicted.2 While a few provisions might not as directly reflect this relationship between what an accused will do for the prosecution and what the prosecution will do for the accused {see, e.g., RCM 705(c)(2)(C), “A promise to provide restitution,”), they do at a minimum relate to the justice system in some tangible fashion.
The provision in the agreement in this case has no more to do with this fundamental relationship between a criminal defendant and a criminal justice system than would, for example, a provision that, if convicted, the accused will forgo his next promotion; or, if convicted, the accused will accept immediate reassignment to a combat zone. Indeed, the Government itself ironically observed in its brief that “administrative separation, by definition, is not part of the court-martial process.” Answer to Final Brief at 4 n.2. The public tolerates pretrial agreements because they tend to promote efficiency in the criminal justice system, notwithstanding that they might be criticized for the benefit they afford the criminal defendant. A provision that strays beyond this relationship does not serve this public interest—a conclusion that is unaffected by whether the accused wants the provision.
Appellant candidly admits that this provision was not material to his decision to plead guilty and that, therefore, his plea need not be invalidated. For its part, the Government has not sought invalidation of the agreement in the event that we strike this provision—likely because the only benefit that appellant received here was reduction of confinement by 15 days. Therefore, on the basis of the reasoning of this opinion, I would strike the provision as null and void ab initio but otherwise would affirm.

. But cf. ROM 705(d)(1), Manual for Courts-Martial, United States, 1984 (Change 5), effective for charges preferred beginning on July 6, 1991; United States v. Burnell, pet. granted, 38 MJ 457 (1993), concerning the validity of this change.


. I believe there is a fundamental distinction between an accused’s acquiescing in an administrative discharge in avoidance of a court-martial, on the one hand, and artificially entwining the separate and distinct proceedings, on the other. The first seeks to induce a favorable decision by the convening authority at the initial “how to deal with the servicemember” stage. The second, on the other hand, occurs after the decision to invoke the criminal justice system has been made and while the wheels of that system are turning. At that point, a guilty-plea agreement, which has viability only as a means of making that system more efficient, must appropriately be limited to that end.